Case 2:18-cv-00719-SMD Document 63 Filed 11/16/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

NORTHERN DIVISION

NORRIS W. GREEN, )
| )
PLAINTIFF, )
)

v. ) CASE NO. 2:18-cv-719-GMB
)
STATE BOARD OF MEDICAL )
EXAMINERS, et al., )
)
)

DEFENDANTS.

DEFENDANTS’ REPLY IN SUPPORT OF MOTION
FOR MORE DEFINITE STATEMENT

So as not to burden the Court with repetitive arguments, Defendants, the
Medical Association of Alabama, Dr. H. Joseph Falgout, Dr. Mark LeQuire, Dr.
Gregory Ayers, Dr. Eli Brown, Dr. David Herrick, Dr. Gary Leung, Dr. Charles
Rogers, Dr. Beverly Jordan, Dr. John Meigs, Dr. Bradley Rice, Dr. Dick Owens, and
Dr. Boyde Jerome Harrison (all in their capacity as members of the Board of Censors
of the Medical Association), adopt the Reply in Support of Defendants’ Motions for
More Definite Statement filed by the Alabama Board of Medical Examiners and
others.

Respectfully submitted this 16th day of November, 2018.

s/Arnold W. Umbach HI
Arnold W. Umbach III (ASB-1932-M66A)

Walter William Bates (ASB-7202-E49W)
Madeleine S. Greskovich (ASB-1703-U11Q)

{B3009151}
Case 2:18-cv-00719-SMD Document 63 Filed 11/16/18 Page 2 of 3

{B3009151}

STARNES DAVIS FLORIE LLP

100 Brookwood Place, Seventh Floor

Birmingham, Alabama 35209

Telephone: (205) 868-6000

Facsimile: (205) 868-6099

Email: tumbach@starneslaw.com
bbates@starneslaw.com
mgreskovich@starneslaw.com

Attorneys for Defendants

The Medical Association of Alabama,

Dr. H. Joseph Falgout, Dr. Mark LeQuire,
Dr. Gregory Ayers, Dr. Eli Brown,

Dr. David Herrick, Dr. Gary Leung,

Dr. Charles Rogers, Dr. Beverly Jordan,

Dr. John Meigs, Dr. Bradley Rice,

Dr. Dick Owens, Dr. Boyde Jerome Harrison

s/Brandon K. Essig —

Brandon K. Essig (ASB-4186-N51E)
LIGHTFOOT FRANKLIN & WHITE LLC
The Clark Building

400 20th Street North

Birmingham, Alabama 35203
Telephone: (205) 581-0738

Facsimile: (205) 581-0799

Email: bessig@lightfootlaw.com

s/R. Mac Freeman, Jr.

R. Mac Freeman, Jr. (ASB-3323-D62F)
RUSHTON STAKELY

184 Commerce Street

Montgomery, AL 36104

Telephone: (334) 206-3114

Facsimile: (334) 481-0807

Email: RMF @rushtonstakely.com

Attorneys for Defendant
Dr. Boyde Jerome Harrison
Case 2:18-cv-00719-SMD Document 63 Filed 11/16/18 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of November, 2018, I electronically filed
the foregoing with the Clerk of Court through CM-ECF, which will send electronic

notification of such filing to the following:

B. Kincey Green, Jr.

Reeves & Stewart, P.C.
Post Office Box 447

Selma, Alabama 36702-0447
kincey@bellsouth.net

Barbara Jean Wells

C. Richard Hill, Jr.

Capell & Howard, P.C.

150 South Perry Street (36104)

P. O. Box 2069

Montgomery, Alabama 36102-2069
Barbara. Wells@chlaw.com

erh@chlaw.com

Brandon Essig

Logan Matthews

Lightfoot, Franklin & White, L.L.C.
The Clark Building

400 20" Street North

Birmingham, Alabama 35203-3200
bessig@lightfootlaw.com
Imatthews@lightfootlaw.com

Robert David Segall

Copeland Franco Screws & Gill P.A.
444 S. Perry Street

Montgomery, Alabama 36104-4236
segall@copelandfranco.com

Marc James Ayers, Sr.

Davis S. Vaughn

Bradley Arant Boult Cummings LLP
One Federal Place

1819 5" Avenue North

Birmingham, Alabama 35203
mayers@bradleyarant.com
dvaughn@bradley.com

Tabor Robert Novak, Jr.

Miland Fredrick Simpler, III

Ball Ball Matthews & Novak P.A.
445 Dexter Avenue, Suite 9045
Montgomery, Alabama 36104-3775
tnovak@ball-ball.com

msimpler@ball-ball.com

and I hereby certify that I have emailed and/or mailed by United States Postal
Service the document to the following non-CM-ECF participants:

None.

{B3009151}

s/Arnold W. Umbach Il
